— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 27, 1974, convicting him of attempted manslaughter in the first degree, upon a guilty plea, and imposing sentence. Judgment affirmed. By his guilty plea defendant waived all nonjurisdictional defects (People v La Ruffa, 40 AD2d 1022, affd 34 NY2d 242; People v Schiskey, 39 AD2d 608). The other contentions raised by him have been considered and found to be without merit. Latham, Acting P. J., Margett, Christ, Brennan and Munder, JJ., concur.